Citation Nr: 1738066	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  16-39 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disability.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A bilateral hip disability has not been present at any time during the pendency of this claim.





CONCLUSION OF LAW

The criteria for service connection for bilateral hip disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this respect, the Veteran's service treatment records (STRs) have been obtained.  Additionally, all available post-service medical evidence identified by the Veteran has been obtained.  The Veteran was also provided a hearing before the undersigned VLJ.  Further, the Veteran was afforded an appropriate VA examination to address his claimed disabilities in September 2010.

Neither the Veteran nor his representative have identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claims decided herein.

Accordingly, the Board will address the merits of the Veteran's claims. 


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a).

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran asserts that service connection is warranted for bilateral hip disabilities, because the disabilities either originated in service or were caused by his service-connected bilateral knee disabilities.  

At the outset, the Board notes that the cornerstone of any VA disability compensation claim is the presence of a currently diagnosed disability.  Throughout the period of the claim, the Veteran has received outpatient treatment at the Houston VAMC.  The Board has carefully reviewed these records, but has not found a single instance in which the Veteran was diagnosed with a left or right hip disability.  Conversely, the Board notes a March 20, 2012 rheumatology note indicating the Veteran reported pain occurs with movement, and as such, his manifestations of pain are most likely attributed to arterial claudications, which are caused by his peripheral artery disease (PAD).  Further, his outpatient treatment notes from the Houston VAMC consistently show full range of motion in the hips. 

In addition, the Board has scrupulously reviewed the Veteran's September 2010 VA examination report.  This report shows the Veteran reported experiencing pain in the buttock area bilaterally that is exacerbated by prolonged walking.  Though the September 2010 VA examiner noted the Veteran's reports he concurred with the Veteran's treating clinicians.  Specifically, the examiner found the Veteran had no true hip complaints, but rather that he reported bilateral buttocks pain, which the examiner stated was associated with claudication from his PAD.  Following range of motion, repetitive use, instability, and strength testing, the examiner concluded the objective evidence did not support a diagnosis of a left or right hip disability.  

In sum, the Board finds the preponderance of the evidence indicates the Veteran has not satisfied the clinical criteria necessary to establish a diagnosis of a left or right hip disability at any time throughout the pendency of his claim.  VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's reports.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to the diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experiences symptoms that are commonly associated with a hip disability, such as pain, but he is not competent to diagnose himself with a hip disability.  As discussed above, the medical evidence fails to show a left or right hip disability has been present during the period of the claims.  Therefore, the claims must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.







ORDER

Service connection for a bilateral hip disability is denied. 


REMAND

The Board is of the opinion that additional development is required before the remaining claim on appeal is decided.

In a September 2010 VA examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  However, the examiner determined the Veteran's lumbar spine disability was "not secondary to the arthritis in the knees."  In support of this conclusion, the examiner indicated the Veteran's lumbar spine disability was consistent with body habitus and age, but wholly failed to explain how and why he came to this conclusion.  Therefore, this medical opinion is insufficient, as it is unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, during his recent Board hearing, the Veteran raised an alternative theory for service connection for his lumbar spine disability.  Specifically, the Veteran indicated his condition may have been directly incurred in service, as a result of his motor vehicle accident therein.  The Veteran's service treatment records indicate he was involved in a motor vehicle accident on February 16, 1967.  As such, the Board has determined a new VA medical opinion is necessary.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, obtain a VA medical opinion from a medical professional with sufficient expertise to determine the etiology of the Veteran's lumbar spine disability.  All relevant records must be made available to and reviewed by the examiner.   

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's lumbar spine disability: 

a)  originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his motor vehicle accident therein; 

b)  was caused by his service-connected left and right knee disabilities; or

c)  was permanently worsened by his service-connected left and right knee disabilities. 

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature, onset, and severity of his lumbar spine disability, and assume such statements are credible for purposes of the examination.  

If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  After completion of the above, undertake any additional development deemed necessary, and then readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


